194 F.2d 539
52-1 USTC  P 9247
HENRY WATTERSON HOTEL COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11382.
United States Court of Appeals Sixth Circuit.
Feb. 18, 1952.

P. McKinley Harris, Louisville, Ky., Wm. S. Love, Louisville, Ky., and Randolph Paul, Washington, D.C., for petitioner.
Theron L. Caudle, Charles Oliphant, Ellis N. Slack, Rollin H. Transue, Lee A. Jackson and I. Henry Kutz, all of Washington, D.C., for respondent.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised.


2
Now, therefore, it is ordered that the decision appealed from be and is hereby affirmed for the reasons set forth in the opinion of the Tax Court.  15 T.C. 902.  See Bowles v. Farmers National Bank of Lebanon, Ky., 6 Cir., 147 F.2d 425.